Citation Nr: 0305003	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
compression fracture of the thoracolumbar spine with anterior 
wedging of L1.  

2.  Entitlement to service connection for degenerative disc 
disease at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
June 1947.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The March 1996 rating decision continued a 10 percent rating 
for the compression fracture of the thoracolumbar spine with 
anterior wedging of L1.  Although the March 1999 rating 
decision increased the rating to 20 percent, the claim for a 
rating in excess of 20 percent remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The May 2000 Board decision continued the 20 percent rating.  
After misfiled evidence was discovered and routed to the 
veteran's claims folder in June 2000, the June 2000 Board 
decision vacated the May 2000 decision and remanded the case 
to obtain additional medical records.  In order to avoid 
duplicate VA spine examinations, appellate consideration of 
the issue of entitlement to a rating in excess of 20 percent 
for a compression fracture of the thoracolumbar spine with 
anterior wedging of L1 will be deferred pending completion of 
the development requested in the REMAND portion of this 
decision.  

The March 1999 rating decision denied entitlement to service 
connection for degenerative disc disease at L5-S1, and the 
veteran filed a timely notice of disagreement in April 1999.  
The RO issued a statement of the case in June 1999, and the 
January 2000 letters from the veteran's representative and VA 
health care provider perfected a timely appeal.  When the 
case was before the Board in May 2000, the issue of 
entitlement to service connection was not addressed because 
the January 2000 letters were misfiled at another location.  
Fortunately, the letters were discovered and routed to the 
veteran's claims folder in June 2000, and the evidence of 
record now establishes that the issue of entitlement to 
service connection for degenerative disc disease at L5-S1 is 
also in appellate status.  

The veteran's November 1996 statement raised claims of 
entitlement to an effective date prior to April 28, 1977 for 
the grant of service connection for compression fracture of 
the thoracolumbar spine with anterior wedging of L1 and for a 
total rating based upon individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  These 
claims have not yet been adjudicated and are referred to the 
RO for appropriate action.  Bruce v. West, 11 Vet. App. 405, 
408 (1998).  


FINDING OF FACT

The medical evidence includes a nexus opinion relating 
current degenerative disc disease at L5-S1 to a fall down 
steps in active service.  


CONCLUSION OF LAW

Degenerative disc disease at L5-S1 was incurred in active 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA fulfilled its duty to assist the veteran in the 
development of the claim of entitlement to service connection 
for degenerative disc disease at L5-S1.  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  See 38 U.S.C.A. § 5103A 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The veteran received VA examinations in October 1995, 
December 1996, and September 1998, and the RO obtained the 
available medical records from the identified health care 
providers, including a January 2000 letter from the veteran's 
VA health care provider.  The veteran and his representative 
filed lay statements with the RO, and the veteran did not 
request a personal hearing on this issue.  

Technically, the VA has not fulfilled its duty to inform the 
veteran in the development of the claim because he has not 
been told which party is responsible for obtaining specific 
pieces of evidence.  The VA shall notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The Board will proceed with a 
decision, and there will be no prejudice to the veteran, 
because service connection for degenerative disc disease at 
L5-S1 is established based on the current evidence of record.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  To establish service 
connection on a direct basis, the veteran must present 
evidence of current degenerative disc disease at L5-S1, show 
an injury at L5-S1 in service, and provide a medical opinion 
relating the current degenerative disc disease at L5-S1 to 
the in-service injury.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has current degenerative disc disease at L5-S1, 
which is required in making a valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The December 1996 VA diagnosis was degenerative disc 
disease of the lumbar spine, and the January 2000 VA 
diagnosis was degenerative joint disease at L5-S1.  

The evidence is in approximate balance as to whether the 
veteran injured his spine at L5-S1 during active duty.  In 
lay statements and reports of medical history since service, 
the veteran contends that he fell down steps during service 
and that he has experienced the same low back pain since 
then.  Continuity of symptomatology since service is required 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  Although a fall down steps is not specifically 
noted in service medical records, the veteran has shown that 
he went to the clinic for treatment of his low back during 
active duty.  After normal examinations in August 1945 and 
January 1946, he received diathermy and analgesics to treat 
severe sacroiliac sprain in February 1947.  The veteran is 
not competent to link a current disability to a specific 
event in service, but he is competent to provide evidence of 
that he fell down steps in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board will now consider whether service connection is 
warranted for current degenerative disc disease at L5-S1 as 
incurred in active duty.  Arthritis, as a chronic disease, 
shall be granted service connection if it manifests to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1111, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection is in order because the medical evidence includes 
a nexus opinion relating current degenerative disc disease at 
L5-S1 to the fall down steps in service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The January 2000 VA 
examiner opined that the veteran's current degenerative joint 
disease at L5-S1 was the end result of an injury in a fall 
down steps in service.  

There is a preponderance of the evidence in support of the 
claim, and entitlement to service connection must be granted.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for degenerative disc 
disease at L5-S1 is granted.  


REMAND

A new VA examination is necessary to establish the initial 
rating for degenerative disc disease at L5-S1 and to 
determine the current severity of the veteran's compression 
fracture of the thoracolumbar spine with anterior wedging of 
L1.  The veteran's last VA spine examination in September 
1998 took place over four years ago and did not provide a 
full description of the effects of the compression fracture 
of the thoracolumbar spine with anterior wedging of L1 upon 
the veteran's ordinary activity, whether pain could 
significantly limit functional ability during flare-ups or 
when the thoracolumbar spine is used repeatedly over a period 
of time, loss of range of motion portrayed in terms of the 
degrees of additional range of motion loss due to pain on use 
or during flare-ups, as well as many of the other matters 
listed below in Item 1.  An examination report with 
insufficient detail is inadequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2002).  

To ensure that the VA has met its duty to assist and inform 
the veteran in the development of the claim, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be afforded a VA 
spine examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner should take specific note of the 
veteran's reported and documented medical 
history.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of the veteran's degenerative 
disc disease at L5-S1 upon the veteran's 
ordinary activity, including employment 
as a trash collector; b) whether 
degenerative disc disease at L5-S1 could 
significantly limit functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time; c) loss of range of motion of the 
lumbosacral spine portrayed in terms of 
the degrees of additional range of motion 
loss due to pain on use or during flare-
ups; d) if present in the lumbosacral 
spine, note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing; e) 
a full description of the effects of the 
veteran's compression fracture of the 
thoracolumbar spine with anterior wedging 
of L1 upon the veteran's ordinary 
activity, including employment as a trash 
collector; f) whether thoracolumbar pain 
could significantly limit functional 
ability during flare-ups or when the 
thoracolumbar spine is used repeatedly 
over a period of time; g) loss of range 
of motion of the thoracolumbar spine 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; and h) 
if present in the thoracolumbar spine, 
note crepitation, less or more movement 
than normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that is responsive to 
and in complete compliance with the 
directives of this remand, and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should assign the 
initial rating for degenerative disc 
disease at L5-S1 and readjudicate the 
claim of entitlement to a rating in 
excess of 20 percent for the compression 
fracture of the thoracolumbar spine with 
anterior wedging of L1 based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations, 
including 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.66, should be considered.  If the claim 
for increased rating remains in a denied 
status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the 
increased rating claim should be returned 
to the Board for further appellate 
review.   By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is required 
of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

